March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      ETC NGL TRANSPORT, LLC, Appellant

NO. 14-11-01009-CV                      V.

OCCIDENTAL CHEMICAL CORPORATION, OCCIDENTAL ENERGY VENTURES
CORPORATION, DCP MIDSTREAM, LP, AND DCP SAND HILLS PIPELINE, LLC,
                            Appellees
                      ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from two orders
granting temporary injunctions signed by the court below on November 15, 2011.
Having considered the motion and found it meritorious, we order the appeal
DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.